Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/22, 3/31/22 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 63/105320, filed 10/25/20, Provisional Application no 63/, filed 5/28/21, is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno JR et al. (2014/0342819).
	Re Claim 1, 
	Bruno discloses a computer-implemented method (Fig 1-5, ¶¶0002-0004, 0014-0016) comprising: 
	identifying a video game configured to be available to stream from a server within a cloud gaming environment (¶¶0003-0004, 0015-0016, 0037-0038; the present invention monitors, forecasts demand, and dynamically manages game instances within a remote game service); 
	pre-loading an instance of the video game on the server before receiving a request by a user to stream the video game to a client system (¶¶0004, 0017, 0021, 0053; standby game instances, wherein the game objects in active memory are accessible and manipulable by a processing device that executes the game, are considered as pre-loading video game); 
	receiving the request by the user to stream the video game (¶0017; once the player requests the game, the standby game instance will become active); and 
	allocating the pre-loaded instance of the video game to the user for streaming to the client system in response to receiving the request by the user to stream the video game, thereby reducing a latency between the user submitting the request and the video game being ready for the user to stream (¶¶0031, 0039-0040, 0053, 0085, 0115; the online gaming environment comprises various game clients connected through a network to a game service, wherein the game instance is transmitted to the player’s game client).
	Re Claims 11, 20,
	Claims are substantially similar to claim 1. See claim 1 for rejection on limitations.

Claim(s) 1-3, 9, 11-13, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolen et al. (2020/0306632).
	Re Claim 1, 
	Kolen discloses a computer-implemented method (¶¶0002, 0159); 
	pre-loading an instance of the video game on the server before receiving a request by a user to stream the video game to a client system (¶¶0030, 0051-0052; the computing resource adjustment system maypre-load a particular portion of the video game); 
	receiving the request by the user to stream the video game (¶¶0025, 0027, 0030); and 
	allocating the pre-loaded instance of the video game to the user for streaming to the client system in response to receiving the request by the user to stream the video game, thereby reducing a latency between the user submitting the request and the video game being ready for the user to stream (¶¶0027, 0051-0052; pre-loading the particular portion refers to preparing certain program codes for execution in the interactive computing system  such that the latency associated with outputting data corresponding to the particular portion of the video game via the user computing system in response to a user interaction triggering such output is reduced).
	Re Claims 2, 12, 
	Kolen discloses determining a subset of loading operations to perform for the video before receiving the request and a remainder of loading operations to perform for the video game after receiving the request; and performing the subset of the loading operations for the instance of the video game before receiving the request (¶¶0101, 0108).
	Re Claims 3, 13, 
	Kolen discloses the subset of loading operations does not depend on user-specific information; and at least a portion of the remainder of loading operations depends on user-specific information (¶¶0051-0052, 0101, 00108).
	Re Claims 9, 19,
	Kolen discloses a plurality of users are registered to the cloud gaming environment; and the instance of the video game pre-loaded on the server is available to any of the plurality of users before being allocated to the user (¶¶0024-0025, 0032-0033).
	Re Claims 11, 20,
	Claims are substantially similar to claim 1. See claim 1 for rejection on limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolen et al. (2020/0306632) in view of Schultz et al. (2016/0256784).
	Re Claims 4, 14, 
Kolen discloses all limitations as set forth above but does not explicitly disclose but is silent on pausing a loading procedure after performing the subset of loading operations; receiving the user-specific information in connection with allocating the pre-loaded instance of the video game to the user; and resuming the loading procedure in response to receiving the user-specific information and using the user-specific information while performing the remainder of loading operations. However, Schultz teaches pausing a loading procedure after performing the subset of loading operations; receiving the user-specific information in connection with allocating the pre-loaded instance of the video game to the user; and resuming the loading procedure in response to receiving the user-specific information and using the user-specific information while performing the remainder of loading operations (¶¶0056-0058, 0063-0065). Schultz further teaches such a configuration reduces the wait time and prevents the user to lose interest in the game and to stop interacting with the game site (¶0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schultz into the gaming system of Kolen in order to reduce the wait time and prevent the user to lose interest in the game and to stop interacting with the game site.

Claim(s) 5-8, 10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolen et al. (2020/0306632) in view of Bruno JR et al. (2014/0342819).
	Re Claims 5, 15, 
	Kolen discloses all limitations as set forth above but does not explicitly disclose determining a number of instances of the video game to pre-load on the server, wherein pre-loading the instance of the video game on the server before receiving the request is performed responsive to the number of instances determined. However, Bruno teaches determining a number of instances of the video game to pre-load on the server, wherein pre-loading the instance of the video game on the server before receiving the request is performed responsive to the number of instances determined (¶¶0020, 0053, 0055, 0074-0077). Bruno further teaches such a configuration determines how many standby game instances are needed to meet demand as players join and leave game sessions (¶0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bruno into the gaming system of Kolen in order to enhance players’ gaming experience by determining how many standby game instances are needed to meet demand as players join and leave game sessions.
	Re Claims 6, 16, 
	Kolen discloses all limitations as set forth above but does not explicitly disclose determining the number of instances of the video game to pre-load on the server is based at least in part on historical user data indicating a demand for the video game. However, Bruno teaches determining the number of instances of the video game to pre-load on the server is based at least in part on historical user data indicating a demand for the video game (¶¶0054, 0076, 0116). See claim 5 for motivation.
	Re Claims 7, 17,
	Kolen discloses all limitations as set forth above but does not explicitly disclose determining a number of instances of a localization of the video game to pre-load on the server and pre-loading an instance of the localization of the video game responsive to the number of instances of the localization determined. However, Bruno teaches determining a number of instances of a localization of the video game to pre-load on the server and pre-loading an instance of the localization of the video game responsive to the number of instances of the localization determined (¶¶0054, 0076, 0116). See claim 5 for motivation.
	Re Claims 8, 18,
	Kolen discloses a machine learning model trained at least in part on historical user data within the cloud gaming environment (¶¶0004, 0034, 0060-0062) but does not explicitly disclose determining the number of instances of the video game to pre-load on the server. However, Bruno teaches determining the number of instances of the video game to pre-load on the server (¶¶0054, 0076, 0116). See claim 5 for motivation.
	Re Claim 10,
	Kolen discloses all limitations as set forth above but does not explicitly disclose pre-loading of the additional video game and additional request. However, Bruno teaches additional standby game instances where additional players can request to play (¶¶0019-0020, 0070, 0087-0089, 0116-0119). See claim 1 for rejection on limitations and claim 5 for motivation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715